   Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 1 of 22 PageID #: 1




                              UNITED STATES DISTRICT COURT
                          IN THE EASTERN DISTRICT OF MISSOURI


 PAUL GOGGINS
 and
 KATHY GOGGINS
           Plaintiffs,
 vs.                                                    Case No: 19-L-

 EDDIE L. LOVE
 Serve:
        2783 HICKORY PT LANE, APT. 4
        MEMPHIS, TN, 38114

 and

 CALHOUN TRANSPORT LLC
 Serve:
        c/o (Secretary of State)
        600 West Main
        Jefferson City, MO 65101

                Defendants.


                                         COMPLAINT

       Plaintiffs Paul and Kathy Goggins, for their cause of action against Defendants Calhoun

Transport (“Calhoun”), and Eddie Love (“Love”), state as follows to the Court:

                               COUNT I – PAUL GOGGINS
                         NEGLIGENCE AGAINST DEFENDANT LOVE

       1.      Plaintiffs are both domiciled in the State of Missouri and are therefore citizens of

the state of Missouri.

       2.      At the present time, Defendant Calhoun Transport LLC ("Calhoun") is a foreign

entity that has not maintained its Missouri registration, with its headquarters and principal place

of business in Tennessee.




                                                1
   Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 2 of 22 PageID #: 2




           3.    Defendant Love is domiciled in the State of Tennessee and therefore a citizen of

Tennessee.

           4.    This court has original jurisdiction over the matter and parties pursuant to 28 USC

§ 1332 as there is complete diversity amongst the parties and the value in controversy exceeds

$75,000.00, exclusive of interest and costs.

           5.    Defendant Calhoun owned the 2004 Freightliner (“Freightliner”) tractor-trailer

Love was operating at the time of the collision.

           6.    At all times relevant to this case, Defendant Love was an agent, joint venturer

and/or employee (hereinafter to refer to statutory or otherwise) of Defendant Calhoun, and was

acting within the course and scope of his agency and/or employment at the time of the collision.

           7.    At the time of the collision referenced in this Complaint, Defendant Calhoun was

registered with the Federal Motor Carrier Safety Administration as an interstate commercial motor

carrier.

           8.    Prior to March 21, 2016, Calhoun had applied for operating authority as a contract

carrier to the Federal Motor Carrier Safety Administration.

           9.    As of March 21, 2016, Calhoun had authority to operate as a contract carrier.

           10.   As of March 21, 2016, Calhoun did not have authority to operate as a common

carrier nor a broker.

           11.   At all times relevant herein and at the time of this crash, Defendant Calhoun was a

commercial motor carrier engaged in interstate commerce, transporting goods for hire throughout

the United States.

           12.   At all times relevant herein and at the time of this crash, Defendant Calhoun was

acting individually and through its drivers, agents, servants, joint venturers, and/or employees,



                                                   2
   Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 3 of 22 PageID #: 3




each of whom were acting within the course and scope of their employment, agency, and/or joint

venture with Defendant Calhoun.

       13.      Defendant Calhoun, and its agents, servants, employees, and drivers, including

Defendant Love at all relevant times set forth herein, were subject to the rules and regulations

contained and set forth in Title 49, Code of Federal Regulations (Federal Motor Carrier Safety

Regulations).

       14.      In its relevant parts, the Motor Carrier Safety Regulations define “Motor Carrier”

as a for-hire motor carrier or a private motor carrier; including a motor carrier’s agents, officers

and representatives, as well as employees responsible for hiring, supervising, training, assigning,

or dispatching of drivers and employees concerned with the installation, inspection, and

maintenance of motor vehicle equipment and/or accessories; this definition includes the term

“employer.” 49 C.F.R. §390.5.

       15.      In its relevant parts, the Motor Carrier Safety Regulations define an “Employee” as

any individual, other than an employer, who is employed by an employer and who, in the course

of his or her employment directly, affects commercial motor vehicle safety. “Employee” includes

a driver of a commercial motor vehicle (including an independent contractor while in the course

of operating a commercial motor vehicle). 49 C.F.R. §390.5.

       16.      At all times relevant to this case, Defendant Love was a driver of the Freightliner

and therefore, an “employee,” as defined by the Motor Carrier Safety Regulations.

       17.      In its relevant parts, the Motor Carrier Safety Regulations define “Motor Vehicle”

as any vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power

and used upon the highways in the transportation of passengers or property, or any combination

thereof determined by the Federal Motor Carrier Safety Administration. 49 C.F.R. §390.5.



                                                 3
   Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 4 of 22 PageID #: 4




       18.     At all times relevant to this case, the tractor-trailer driven by Defendant Love was

a semi-trailer and therefore, a “motor vehicle,” as defined by the Motor Carrier Safety Regulations.

       19.     In its relevant parts, the Motor Carrier Safety Regulations define an “Employer” as

any person engaged in a business affecting interstate commerce that owns or leases a commercial

motor vehicle in connection with that business, or assigns employees to operate it. 49 C.F.R.

§390.5.

       20.     At all times relevant to this case, Defendant Calhoun was Love’s “employer” as

that term is defined by the Motor Carrier Safety Regulations.

       21.     At the time of this incident and at all times herein mentioned, Defendant Love was

operating the Freightliner as a driver for Defendants Calhoun.

       22.     Defendant Calhoun’s business as an interstate motor carrier requires drivers to

transport goods.

       23.     On or about March 21, 2016, at approximately 9:27 a.m., Plaintiff Paul Goggins

was operating a 2008 International Harvest truck on southbound Interstate 55 in Cape Girardeau

County, Missouri.

       24.     At that time and place, Defendant Love was operating his semi in the right lane of

southbound Interstate 55 at approximately 5 miles per hour.

       25.     Because of Love’s slow speed, Paul Goggins overtook and collided with the rear of

Love’s semi.

       26.     Traffic between Love and Goggins prevented Goggins from seeing Love’s semi

traveling below the posted minimum until it was too late to avoid impact.

       27.     Immediately after the collision, Love reported to police that he was having

mechanical issues with his truck.

       28.     Southbound Interstate 55 at the crash location is a much-traveled, open, and
                                                 4
   Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 5 of 22 PageID #: 5




publicly dedicated roadway and thoroughfare in the State of Missouri.

        29.     Plaintiff Paul Goggins suffered and continues to suffer permanent and disabling

injuries as a direct and proximate result of this collision.

        30.     The negligence of Defendants directly and proximately, caused or contributed to

cause injury to Plaintiff Paul Goggins’s head, spine and leg.

        31.     At the time of this crash, Defendant Love owed a duty to Plaintiff Paul Goggins to

operate the Freightliner with ordinary care.

        32.     At the time of this crash, Defendant Love breached said duty and negligently

operated the tractor-trailer that caused this incident on the above-stated date and time by:

                a)      Driving on the interstate below the posted minimum speed limit;

                b)      Failing to activate emergency flashers;

                c)      Failing to keep a proper lookout;

                d)      Failing to take proper remedial action which could have avoided this

                        collision or minimized the impact;

                e)      Failing to pull to the shoulder at the onset of mechanical problems;

                f)      Failing to exit the interstate at the onset of mechanical issues;

                g)      Operating the tractor-trailer without adequate training and experience;

                h)      Operating the tractor-trailer when not properly qualified to do so;

                i)      Driving while tired and/or fatigued.

        33.     At least one of the negligent acts or omissions by Defendant Love, as described in

the above paragraphs and the below paragraphs, was a direct and proximate cause, and caused or

contributed to cause, the crash in question and the resulting injuries to Plaintiff Paul Goggins.

        34.     As a direct and proximate result of the negligence of Defendant Love, Plaintiff Paul
                                                   5
   Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 6 of 22 PageID #: 6




Goggins was seriously injured as described herein and has sustained damages, pain and suffering,

and loss of enjoyment of life, and will sustain damages, pain and suffering and loss of enjoyment

of life in the future.

        35.     Defendant Love knew or should have known that his conduct as described herein

created a high degree of probability of injury.

        36.     Defendant Love was not properly qualified to operate the tractor-trailer and did not

have the required training and experience and was operating in violation of the law; this behavior

and conduct was reckless and shows a complete indifference and conscious disregard for the safety

of the motoring public, so as to entitle Plaintiff Paul Goggins to Aggravated (punitive) Damages.

        37.     The operation of the tractor-trailer by Defendant Love and the manner in which it

was operated on the public roadways, was willful, wanton, and reckless, and shows complete

indifference and conscious disregard for the safety of the motoring public, so as to entitle Plaintiff

Paul Goggins to Aggravated (punitive) Damages.

        38.     The conduct of Defendant Love as described herein, specifically including

violations of pertinent rules of the road and the Federal Motor Carrier Safety Regulations as listed

within this Complaint, as well as other acts and omissions of as described herein, was willful,

wanton, and reckless, and shows complete indifference and conscious disregard for the safety of

the motoring public, so as to entitle Plaintiff Paul Goggins to Aggravated (punitive) Damages.

        WHEREFORE Plaintiff Paul Goggins prays for judgment against Defendant Love in a

sum in excess of Seventy-Five Thousand Dollars ($75,000.00) exclusive of costs and interest, as

is fair and reasonable to compensate Plaintiff Paul Goggins for his injuries, plus Aggravated

(punitive) Damages, and for such other relief this Court deems just and proper under the


                                                  6
   Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 7 of 22 PageID #: 7




circumstances.

                  COUNT II – PAUL GOGGINS
 STATUTORY EMPLOYMENT/LOGO/LEASE LIABILITY AGAINST DEFENDANT
                    CALHOUN TRANSPORT

       1-38. Plaintiff Paul Goggins repeats, incorporates, and re-alleges each and every

paragraph and sub-paragraph set forth above.

       39.       Based upon all aforementioned allegations, Defendant Calhoun Transport is

vicariously liable for the negligence of Defendant Love based upon the doctrines of statutory

employment, logo, and/or lease liability.

       40.       The conduct of Defendant Calhoun as described herein, was willful, wanton, and

reckless, and shows complete indifference and conscious disregard for the safety of the motoring

public, so as to entitle Plaintiff Paul Goggins to Aggravated (punitive) Damages.

       WHEREFORE Plaintiff Paul Goggins prays for judgment against Defendant Calhoun

Transport in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate plaintiff for his injuries, plus Aggravated

(punitive) Damages, and for such other relief this Court deems just and proper under the

circumstances.

                       COUNT III – PAUL GOGGINS
     VICARIOUS LIABILITY AGAINST DEFENDANT CALHOUN TRANSPORT

       1-40. Plaintiff Paul Goggins repeats, incorporates, and re-alleges each and every

paragraph and sub-paragraph set forth above.

       41.       At all times relevant, Defendant Love was acting in the course and scope of his

agency and/or employment with Defendant Calhoun Transport

       42.       Based upon the prior allegations, Defendant Calhoun Transport is vicariously liable
                                                  7
   Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 8 of 22 PageID #: 8




for the negligence of Defendant Love based upon the doctrines of agency and respondeat superior.

       43.       The conduct of Defendant Calhoun as described herein, was willful, wanton, and

reckless, and shows complete indifference and conscious disregard for the safety of the motoring

public, so as to entitle Plaintiff Paul Goggins to Aggravated (punitive) Damages.

       WHEREFORE Plaintiff Paul Goggins prays for judgment against Defendant Calhoun

Transport in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate plaintiff for his injuries, plus Aggravated

(punitive) Damages, and for such other relief this Court deems just and proper under the

circumstances.

                    COUNT IV – PAUL GOGGINS
  INDEPENDENT NEGLIGENCE AGAINST DEFENDANT CALHOUN TRANSPORT

       1-43. Plaintiff Paul Goggins repeats, incorporates, and re-alleges each and every

paragraph and sub-paragraph set forth above as if they were set forth herein.

       44.       At all times relevant, Defendant Calhoun was operating as an interstate motor

carrier pursuant to authority granted to it by the U.S. Department of Transportation.

       45.       Throughout its existence, Defendant Calhoun has, or should have been, aware of

the existence of the Federal Motor Carrier Safety Regulations.

       46.       As an interstate motor carrier, Defendant Calhoun has a duty to follow and comply

with the Federal Motor Carrier Safety Regulations.

       47.       The various safety regulations included within Parts 390 – 397, of which Defendant

Calhoun had a duty to follow include, but are not limited to, the following:

             a. Defendant Calhoun had an independent duty to require observance by its drivers of

                 any duty or prohibition imposed upon the drivers by the Federal Motor Carrier

                                                 8
Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 9 of 22 PageID #: 9




         Safety Regulations. 49 C.F.R. §390.11;

      b. Defendant Calhoun had a duty to not require or permit a driver, including

         Defendant Love, to operate a commercial motor vehicle, while the driver’s ability

         or alertness is so impaired, or so likely to become impaired, through fatigue, illness,

         or any other cause, as to make it unsafe for him/her to begin or continue to operate

         the commercial motor vehicle. 49 C.F.R. §392.3;

      c. Defendant Calhoun had a duty to not allow or permit a driver, including Defendant

         Love, to operate a commercial motor vehicle unless that person is qualified to drive

         a commercial motor vehicle. 49 C.F.R. §391.11.;

      d. Defendant Calhoun had an independent duty not to aid, abet, encourage or require

         any of its employees to violate the safety regulations contained within Chapter 390.

         490 C.F.R. §390.13;

      e. Defendant Calhoun had an independent duty to prohibit its employees from driving

         a commercial vehicle unless the employee had first completed and furnished to

         Defendant Calhoun an application for employment that meets the requirements as

         set forth in 49 C.F.R. §391.21(b);

      f. Defendant Calhoun had an independent duty to make investigations and inquiries

         with respect to each driver it employs and to do so in the manner prescribed in 49

         C.F.R. §391.23;

      g. Defendant Calhoun had an independent duty to obtain the motor vehicle record of

         every driver it employs, including Defendant Love, at least once every twelve

         months in order to determine whether that driver continues to meet the minimum

                                           9
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 10 of 22 PageID #: 10




                requirements for safe driving or is disqualified to drive a commercial motor vehicle.

                49 C.F.R. §391.25;

             h. Defendant Calhoun had an independent duty to require each of its drivers, including

                Defendant Love, to furnish it with a list of all violations of motor vehicle traffic

                laws and ordinances of which he/she has been convicted in the preceding 12

                months. 49 C.F.R. §391.27;

             i. Defendant Calhoun had an independent duty to prohibit its employees, including

                Defendant Love, from driving until the driver had successfully completed a road

                test and been issued a certificate of driver’s road test. 40. C.F.R. §391.31;

             j. Defendant Calhoun had an independent duty to ensure that its drivers, including

                Defendant Love, were physically qualified to operate a commercial motor vehicle

                and that its drivers had undergone the necessary examinations in the required

                timeframes as set forth within the Federal Motor Carrier Safety Regulations. 40

                C.F.R. §391 – Subpart E; and

             k. Defendant Calhoun had an independent duty to inspect, repair, and maintain, all of

                the motor vehicles subject to its control, including the motor vehicle operated by

                Defendant Love on the day of the aforementioned crash, and to ensure that the

                motor vehicle and all of its parts and accessories were in proper operating condition

                at all times, including at the time of the aforementioned crash. 40 C.F.R. §396.3.

       48.      Defendant Calhoun had a duty to comply with the Federal Motor Carrier Safety

Regulations including the specific aforementioned regulations.

       49.      It is customary standard in the motor carrier industry to have in place an adequate


                                                 10
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 11 of 22 PageID #: 11




safety program administered by competent and adequately trained safety personnel to ensure that

the motor carrier and its drivers are adhering to the Federal Motor Carrier Safety Regulations,

including but not limited the specifically aforementioned regulations.

       50.      That, at all times prior to the aforementioned collision, Defendant Calhoun failed

to have in place an adequate safety program.

       51.      As a result of its inadequate and/or inexistent safety program, Defendant Calhoun

violated numerous Federal Motor Carrier Safety Regulations including, but not limited to the

specifically aforementioned regulations prior to the aforementioned collision involving Plaintiff

Paul Goggins.

       52.      As a result of its inadequate and/or inexistent safety program, Defendant Calhoun

allowed its drivers, including Defendant Love, to violate numerous Federal Motor Carrier Safety

Regulations including, but not limited to the specifically aforementioned regulations prior to the

aforementioned collision involving Plaintiff Paul Goggins.

       53.      Defendant Calhoun’s violation of numerous Federal Motor Carrier Safety

Regulations, including the specifically aforementioned regulations created a danger to the health,

welfare, and safety of the motoring public, including Plaintiff Paul Goggins.

       54.      Defendant Calhoun was thereby negligent in that it failed to implement an adequate

safety program and it violated numerous Federal Motor Carrier Safety Regulations, including but

not limited to the specifically aforementioned regulations.

       55.      Defendant Calhoun was thereby negligent in that it failed to implement an adequate

safety program and it failed to ensure that its agents, employees and drivers, including Defendant

Love, complied with the Federal Motor Carrier Safety Regulations, including but not limited to

the specifically aforementioned regulations.

       56.      As a direct and proximate result of the independent negligence of Defendant
                                                11
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 12 of 22 PageID #: 12




Calhoun, Plaintiff Paul Goggins was injured and sustained damages and will continue to be

damaged in the manners previously described in this Complaint.

       57.       Defendant Calhoun knew or had information from which they, in the exercise of

ordinary care, could have known that such conduct as described herein created a high degree of

probability of injury to the motoring public such as Plaintiff Paul Goggins.

       58.       The conduct of Defendant Calhoun as described herein, specifically including

violations of Missouri state law and the various Federal Motor Carrier Safety Regulations was

willful, wanton, and reckless, and shows complete indifference and conscious disregard for the

safety of the motoring public, so as to entitle Plaintiff Paul Goggins to Aggravated (punitive)

Damages.

       59.       Because of Defendant Calhoun’s willful, wanton, and reckless behavior, and for

their indifference and conscious disregard for the safety of the motoring public, aggravated

(punitive) damages are appropriate in this action in order to punish Defendant Calhoun and to deter

others from similar conduct.

       60.       Defendant Calhoun’s reckless and intentional behavior, and their complete

indifference and conscious disregard for the safety of the motoring public, directly and proximately

caused the wreck and the resulting injuries to Plaintiff Paul Goggins described herein.

       WHEREFORE Plaintiff Paul Goggins prays for judgment against Defendant Calhoun in

a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest, as is

fair and reasonable to compensate Plaintiff Paul Goggins for his injuries, plus Aggravated

(punitive) Damages, and for such other relief this Court deems just and proper under the

circumstances.




                                                12
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 13 of 22 PageID #: 13




                    COUNT V – PAUL GOGGINS
 DIRECT NEGLIGENCE AGAINST DEFENDANT CALHOUN TRANSPORT BASED
               UPON NEGLIGENT HIRING/RETENTION

       1-60. Plaintiff Paul Goggins repeats, incorporates, and re-alleges each and every

paragraph and sub-paragraph set forth above as if they were fully incorporated in this count.

       61.     At all times prior to the aforementioned collision, Defendant Calhoun had a duty,

imposed by law and regulation, to diligently and adequately screen potential drivers to the extent

mandated by the Federal Motor Carrier Safety Regulations.

       62.     Such duties include, but are not limited to:

               a)     To obtain a completed employment application before permitting an agent,

       servant, and/or employee drive its commercial motor vehicle. 49 C.F.R. §391.21;

               b)     To investigate the agents, servants, and/or employee's driver's employment

       record during the preceding three years by all reasonable means. 49 C.F.R. §§391.23(a)(2),

       391.23(c);

               c)     To inquire into the agent's, servant's, and/or employee's driving record

       within 30 days after employment begins. 49 C.F.R. §391.23(a);

               d)     To require a successfully completed road test before commencing

       employment, and permitting the applicant, agent, servant, and/or employee to drive a

       commercial motor vehicle. 49 C.F.R. §391.31(a);

               e)     To investigate the driver’s safety performance history with Department of

       Transportation regulated employer during the preceding three years. 49 C.F.R. §391.23(2);

               f)     Ensure that its driver was physically qualified to operate a tractor-trailer and

       had a valid and current DOT medical examiner’s certificate. 49 C.F.R. §391.41; and




                                                13
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 14 of 22 PageID #: 14




                g)        Ensure that its driver had no current diagnosis of high blood pressure likely

         to interfere with the ability to operate a commercial motor vehicle safely. 49 C.F.R.

         §391.41(b)(6).

         63.    Defendant Calhoun had a duty to comply with all of the above and below listed

Laws, Federal Regulations, Codes, and/or Missouri Statutes, so as to protect the general public,

including the Plaintiff Paul Goggins, from the unsafe operation of commercial motor vehicles by

its drivers.

         64.    Defendant Love was unqualified to operate a commercial motor vehicle due to his

driving history, inexperience, lack of skill, lack of training, lack of knowledge, and physical

medical condition.

         65.    Because of Defendant Love’s aforementioned inadequacies, Defendant Calhoun

should not have hired him to operate a commercial motor vehicle.

         66.    Defendant Calhoun knew, or through the exercise of ordinary care should have

known that Defendant Love was unqualified to safely operate a commercial motor vehicle.

         67.    By failing to properly and adequately screen and investigate its drivers, including

Defendant Love, before and during employment, Defendant Calhoun violated numerous Federal

Motor Carrier Safety Regulations, including but not limited to those specifically identified in this

count.

         68.    Had Defendant Calhoun obeyed the Federal Motor Carrier Safety Regulations,

including but not limited to those specifically identified in this count, it could have learned that

Defendant Love was unqualified to safely operate a commercial motor vehicle.

         69.    Defendant Love’s negligent actions on the day of the collision with Plaintiff were

consistent with, related to, and a product of his aforementioned inadequacies in operating a

commercial motor vehicle.
                                                   14
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 15 of 22 PageID #: 15




       70.       Defendant Calhoun’s actions and omissions in hiring Defendant Love, including

their violations of the Federal Motor Carrier Safety Regulations, was the proximate cause of the

injuries and damages sustained by Plaintiff Paul Goggins resulting from the aforementioned motor

vehicle collision.

       71.       Defendant Calhoun’s actions and omissions in hiring Defendant Love, including

their violations of the Federal Motor Carrier Safety Regulations were willful, wanton, and reckless,

and demonstrated a complete indifference and conscious disregard for the law and for the safety

of others, including Plaintiff Paul Goggins.

       72.       Defendant Calhoun’s willful, wanton, and reckless behavior evidenced a complete

indifference and conscious disregard for the safety of the motoring public and Aggravated

(punitive) Damages are appropriate in this action in order to punish Defendant Calhoun and to

deter others from similar conduct.

       WHEREFORE Plaintiff Paul Goggins prays for judgment against Defendant Calhoun in

a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest, as is

fair and reasonable to compensate Plaintiff Paul Goggins for his injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.

                    COUNT VI – PAUL GOGGINS
 DIRECT NEGLIGENCE AGAINST DEFENDANT CALHOUN TRANSPORT BASED
                   UPON NEGLIGENT TRAINING

       1-72. Plaintiff Paul Goggins repeats, incorporates, and re-alleges each and every paragraph

and sub-paragraph set forth above as if they were fully incorporated in this count.

       73.       Defendant Calhoun owed the general public, including Plaintiff Paul Goggins, a

duty to properly train its drivers, including Defendant Love, on the safe operation of a tractor-

                                                15
  Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 16 of 22 PageID #: 16




trailer.

           74.    Defendant Calhoun failed to properly instruct Defendant Love on the safe operation

of a tractor-trailer.

           75.    Defendant Calhoun owed the general public, including Plaintiff Paul Goggins, a

duty to properly train its drivers, including Defendant Love, on the safety regulations set forth in

the Federal Motor Carrier Safety Regulations.

           76.    At all times prior to the aforementioned collision, Defendant Calhoun had a duty,

imposed by law and regulation, to diligently and adequately screen potential drivers to the extent

mandated by the Federal Motor Carrier Safety Regulations.

           77.    Such duties include, but are not limited to:

                  a)      To require and verify that its drivers pass a knowledge and skills test as

           prescribed by the Federal Motor Carrier Safety Regulations. 49 C.F.R. §380.109 and 49

           C.F.R. §380.509;

                  b)      To train its drivers on the Federal Motor Carrier Safety Regulations

           pertaining to medical certification, medical examination procedures, general qualifications,

           responsibilities, and disqualifications. 49 C.F.R. §380.503;

                  c)      To ensure that its drivers have been properly trained and to show proof

           of that training with a training certificate. 49 C.F.R. §380.505;

           78.    Defendant Calhoun had a duty to properly instruct its drivers, including

Defendant Love on the rules and regulations as contained in Part 392 of the Federal Motor

Carrier Safety Regulations, which pertain to the safe operation of a commercial motor vehicle.

           79.    Defendant Calhoun failed to properly instruct Defendant Love on the Federal

Motor Carrier Safety Regulations, including those specifically referenced in this count.

           80.    Defendant Calhoun owed the general public, including Plaintiff Paul Goggins,
                                               16
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 17 of 22 PageID #: 17




a duty to provide ongoing safety courses to its drivers, including Defendant Love.

        81.     Defendant Calhoun failed to provide adequate continuing safety courses to

Defendant Love.

        82.     Defendant Calhoun had a duty to comply with all of the above and below listed

duties, so as to protect the general public, including the Plaintiff Paul Goggins, from the unsafe

operation of commercial motor vehicles by its drivers.

        83.     Defendant Calhoun breached its duty to the general public, including the

Plaintiff Paul Goggins, by its failing to properly train Defendant Love, Defendant Calhoun’

tractor-trailer driver, who was unqualified, incompetent and should not have been permitted to

operate a tractor-trailer.

        84.     Based on Defendant Love’s driving history, inadequate experience, and

training, Defendant Calhoun knew or had information from which defendant, in the exercise

of ordinary care, should have known, that its driver operating its vehicle created a high degree

of probability of injury to other persons operating or traveling in motor vehicles on public

roads, streets and highways.

        85.     Defendant Calhoun was negligent in failing to properly train its drivers,

including Defendant Love, on the safe operation of a commercial motor vehicle and the Federal

Motor Carrier Safety Regulations.

        86.     Defendant Calhoun was negligent in failing to provide continuing education on

the safe operation of a commercial motor vehicle and on the Federal Motor Carrier Safety

Regulations.

        87.     Defendant Love’s aforementioned negligent actions and/or inactions were

consistent with the fact that Defendant Calhoun failed to properly train him in the safe operation

of a commercial motor vehicle and/or the adherence to the Federal Motor Carrier Safety
                                                 17
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 18 of 22 PageID #: 18




Regulations.

        88.       These actions and omissions of Defendant Calhoun relating to this crash were

willful, wanton, and reckless, and demonstrated a complete indifference and conscious

disregard for the law and for the safety of others, including Plaintiff Paul Goggins.

        89.       Due to Defendant Calhoun’s willful, wanton, and reckless behavior, and for its

complete indifference and conscious disregard for the safety of the motoring public,

Aggravated (punitive) Damages are appropriate in this action in order to punish Defendant

Calhoun and to deter others from similar conduct.

        90.       Plaintiff Paul Goggins's injuries were directly and proximately caused by

Defendant Calhoun’s breach of and failure to comply with its duty to properly train Defendant

Love, its tractor-trailer driver.


        WHEREFORE Plaintiff Paul Goggins prays for judgment against Defendant Calhoun in

a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest, as is

fair and reasonable to compensate Plaintiff Paul Robert for his injuries, plus Aggravated (punitive)

Damages, and for such other relief this Court deems just and proper under the circumstances.




                      COUNT VII – PAUL GOGGINS
  DIRECT NEGLIGENCE AGAINST DEFENDANT CALHOUN TRANSPORTATION
              INC. BASED UPON NEGLIGENT SUPERVISION

        1-90. Plaintiff Paul Goggins repeats, incorporates, and re-alleges each and every

paragraph and sub-paragraph set forth above as if they were fully incorporated in this count and

further states:


        91.       Defendant Calhoun owed the general public, including Plaintiff Paul Goggins, a

duty to continuously evaluate its drivers’ performance, including through supervision, and to
                                                  18
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 19 of 22 PageID #: 19




discharge an incompetent or unsafe driver before he/she injured the public or property.

       92.       Defendant Calhoun had a duty to not require or permit a driver, including

Defendant Love, to operate a commercial motor vehicle, while the driver’s ability or alertness is

so impaired, or so likely to become impaired, through fatigue, illness, or any other cause, as to

make it unsafe for him/her to begin or continue to operate the commercial motor vehicle. 49

C.F.R. §392.3.

       93.       Defendant Calhoun had a duty to inquire into the motor vehicle record of its

drivers and give “great weight” to violations such as speeding or reckless driving. 49 C.F.R.

§391.25.

       94.       Defendant Calhoun had a duty to ensure that its drivers were continuously

physically qualified to safely operate a tractor-trailer. 49 C.F.R. §391.41, 391.43.

       95.       Defendant Calhoun had a duty to maintain a driver qualification file for each

driver it employs. 49 C.F.R. §391.51

       96.       Defendant Calhoun had a duty to maintain a driver investigation history file for

each driver it employs. 49 C.F.R. §391.53.

       97.       Defendant Calhoun had a duty to not allow or permit its on-duty drivers to be

possession of drugs as listed in 49 C.F.R. §392.4(a).

       98.       Defendant Calhoun had a duty to not schedule a run, nor permit, nor require the

operation of any commercial motor vehicle between points in such a period of time as would

necessitate the commercial vehicle being operated at speeds greater than those prescribed by

law. 49 C.F.R. §392.6.

       99.       Defendant Calhoun had a duty to comply with all of the above and below listed

duties, Rules, Regulations and codes, so as to protect the general public, including Plaintiff Paul

Goggins, from the unsafe operation of commercial motor vehicles by its drivers.
                                                 19
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 20 of 22 PageID #: 20




        100.    Defendant Calhoun breached its above listing duties to the general public,

including the Plaintiff Paul Goggins, by failing to properly supervise Defendant Love, Defendant

Calhoun’s tractor-trailer driver, who was unqualified, incompetent and should have been

discharged prior to this crash.

        101.    Based on Defendant Love’s driving history, lack of supervision and continued

retention by his employer, Defendant Calhoun knew or had information from which Defendant

Calhoun, in the exercise of ordinary care, should have known, that its driver operating its vehicle

created a high degree of probability of injury to other persons operating or traveling in motor

vehicles on public roads, streets and highways.

        102.    These actions and omissions of Defendant Calhoun relating to this crash were

willful, wanton, and reckless, and demonstrated a complete indifference and conscious disregard

for the law and for the safety of others, including Plaintiff Paul Goggins.

        103.    Defendant Calhoun’s willful, wanton, and reckless behavior, and for its complete

indifference and conscious disregard for the safety of the motoring public, Aggravated (punitive)

Damages are appropriate in this action in order to punish Defendant and to deter others from

similar conduct.

        104.    Plaintiff Paul Goggins's injuries were directly and proximately caused by

Defendant Calhoun’ breach of and failure to comply with its duty to properly train Defendant

Love, its tractor-trailer driver.


        WHEREFORE Plaintiff Paul Goggins prays for judgment against Defendant Calhoun in

a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest, as is

fair and reasonable to compensate plaintiff for his injuries, plus aggravated (punitive) damages,

and for such other relief this Court deems just and proper under the circumstances.


                                                  20
 Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 21 of 22 PageID #: 21




                         COUNT XVIII – KATHY GOGGINS
                 LOSS OF CONSORTIUM AGAINST ALL DEFENDANTS

        1-104. Plaintiff Kathy Goggins repeats, incorporates, and re-alleges each and every

paragraph and sub-paragraph set forth above as if they were fully incorporated in this count.


        105.   At all times relevant herein, Kathy Goggins was and is the lawfully wedded

spouse of Plaintiff Paul Goggins.

        106.   As a direct and proximate result of the negligent acts and omissions of Defendants

Love and Calhoun, as set forth above, which resulted in the aforementioned injuries to her

husband Paul Goggins, Plaintiff Kathy Goggins has lost the care, comfort, society,

companionship, financial support, and consortium of her husband and will continue to do so in

the future.

        107.   These actions and omissions of all Defendants relating to this crash were willful,

wanton, and reckless, and demonstrated a complete indifference and conscious disregard for the

law and safety of others.


        WHEREFORE Plaintiff Kathy Goggins prays for judgment against each Defendant in

excess of Seventy Five Thousand Dollars ($75,000) exclusive of costs and interest, as is fair and

reasonable to compensate Plaintiff Kathy Goggins for her injuries, plus aggravated (punitive)

damages, and for such other relief this Court deems just and proper under the circumstances.




                                                21
Case: 4:19-cv-02901-SEP Doc. #: 1 Filed: 10/24/19 Page: 22 of 22 PageID #: 22




                                          Respectfully submitted,

                  ARMBRUSTER, DRIPPS, WINTERSCHEIDT & BLOTEVOGEL

                       BY:                /s/ Charles W. Armbruster III
                                          Roy C. Dripps #29789
                                          Charles W. Armbruster III #40027
                                          Michael T. Blotevogel #55030
                                          51 Executive Plaza Ct.
                                          Maryville, IL 62062
                                          Phone:        800/917-1529
                                          Fax:          800/927-1529
                                          royd@adwblaw.com;
                                          charlesa@adwblaw.com
                                          mikeb@adwblaw.com
                                          Attorneys for Plaintiff




                                     22
